DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David C. Hall (Reg. No.  38,904) on 02/10/2022.
The application has been amended as follows: 

Claims 2-5 and 10-13 are cancelled.
Claims 1-16 are amended as follows:

	Regarding claim 1,
1.	(Currently Amended) A method for temporal motion vector prediction of a current picture in a series of pictures of a video sequence, the method comprising:
	determining, for a current block of the current picture, whether any one of: left, top, top-right and left-bottom spatial neighboring blocks of the current block in the current picture uses a collocated picture that is collocated relative to the current picture as a reference picture;
	wherein, when the determination is that one of the left, top, top-right and left-bottom spatial neighboring block uses the collocated picture as a reference picture, using a motion vector of the 
	wherein, when the determination is that none of the left, top, top-right and left-bottom spatial neighboring blocks of the current block in the current picture uses a collocated picture as a reference picture, determining that the motion vectors from the spatial neighboring blocks of the current block are invalid for prediction of the temporal vector;  
wherein the determining whether any one of: left, top, top-right and left-bottom spatial neighboring blocks of the current block in the current picture uses a collocated picture as a reference picture is performed for a single spatial neighboring block of the current block in the current picture; and 
	wherein the single spatial neighboring block is a left neighboring block of the current block in the current picture.

	Regarding claims 2-5,
2-5.	(Canceled)  

	Regarding claim 6,
6.  	(Previously Presented)  The method of claim 1, wherein the method is performed by a video decoder. 

	Regarding claim 7,
7.  	(Previously Presented)  The method of claim 1, wherein the method is performed by a video encoder. 

	Regarding claim 8,
8.  	(Previously Presented)  A device for temporal motion vector prediction of a current picture in a series of pictures of a video sequence, the device comprising:
	a processor; and


	Regarding claim 9,
9.  	(Currently Amended)  A device for temporal motion vector prediction of a current picture in a series of pictures of a video sequence, configured to:
determine, for a current block of the current picture, whether any one of: left, top, top-right and left-bottom spatial neighboring blocks of the current block in the current picture uses a collocated picture that is collocated relative to the current picture as a reference picture;
	wherein, when the determination is that one of the left, top, top-right and left-bottom spatial neighboring block uses the collocated picture as a reference picture, use a motion vector of the one of the spatial neighboring blocks as a temporal vector of the current block to identify a corresponding block in the collocated picture to be used for generating a motion vector for the current block; and
	wherein, when the determination is that none of the left, top, top-right and left-bottom spatial neighboring blocks of the current block in the current picture uses a collocated picture as a reference picture, determine that the motion vectors from the spatial neighboring blocks of the current block are invalid for prediction of the temporal vector; 
wherein the device is further configured to perform the determination for only a single spatial neighboring block of the current block in the current picture; and
wherein the single spatial neighboring block is a left neighboring block of the current block in the current picture.

	Regarding claims 10-13,
10-13.	(Cancelled) 

	Regarding claim 14,
14. 	(Previously Presented)  The device according to claim 9 wherein the device is a video decoder.

	Regarding claim 15,
15. 	(Previously Presented)  The device according to claim 9 wherein the device is a video encoder.

Regarding claim 16,
16.  	(Currently Amended) A network node comprising the device according to claim [[8]] 9.

REASON FOR ALLOWANCE
	The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim(s) 1 and 9, the closet prior art does not specifically teach or reasonably suggest wherein, when the determination is that none of the left, top, top-right and left-bottom spatial neighboring blocks of the current block in the current picture uses a collocated picture as a reference picture, determining that the motion vectors from the spatial neighboring blocks of the current block are invalid for prediction of the temporal vector; wherein the determining whether any one of: left, top, top-right and left-bottom spatial neighboring blocks of the current block in the current picture uses a collocated picture as a reference picture is performed for a single spatial neighboring block of the current block in the current picture; and wherein the single spatial neighboring block is a left neighboring block of the current block in the current picture. Dependent claims 6-8 and 14-16 are allowed for the reasons concerning the independent claims 1 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 6-9, and 14-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        02/14/2022